DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 8/12/2022 have been entered.
Election/Restrictions
Claim 6 is REJOINED in view of Applicant’s amendments to the claims. 
Newly submitted claims 28-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to methods of using the elected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-36 are WITHDRAWN from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments, filed 8/12/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claims 1-2 and 5 under 35 U.S.C. 101, and claims 1-2 and 7-9 under 35 U.S.C. 102(a)(1) based on Jung et al (WO 2008/150074), have been WITHDRAWN in view of Applicant’s amendments to the claims, rendering Applicant’s arguments moot.  The claims are newly rejected below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The Supreme Court’s Alice and Mayo Collaborative Services v. Prometheus Laboratories, Inc. decisions provide the two-stage framework by which patent eligibility under § 101 is assessed (see 573 U.S. at 216−18; 566 U.S. 66, 70−80 (2012)).  A patent claim falls outside § 101 where:
(1) 	it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea; and 
(2) 	if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,’” do not add enough to “‘transform the nature of the claim’ into a patent-eligible application.” 
Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) (quoting Alice, 573 U.S. at 217). 
It is against this framework that the instant claims are analyzed. 
Claims 23-25 recite a pharmaceutical composition comprising butein (BTN), sulfuretin (SLF), isoliquiritigenin (ILQ), and a pharmaceutically acceptable excipient - more specifically, wherein the ratio of SLF:BTN is from about 0.4:1 to about 5:1 by weight (claim 24) and/or the ratio of ILQ:BTN is from about 0.4:1 to about 3:1 by weight (claim 25).  Thus, the claim is directed to a composition of matter, which is one of the statutory categories of invention. 
Naturally occurring Dahlia plants comprise BTN, SLF, ILQ and water (which entails a pharmaceutically acceptable excipient).
Indeed, as discussed by the instant Specification, “[i]t has been found that BTN, SLF and ILQ are most concentrated in the petals of the Dahlia plant”, wherein “the concentration of BTN, SLF and ILQ is substantially similar in all petal types… including a ray petal, a disc petal” and so on (Paragraph 0095), although “the concentration of BTN, SLF and ILQ present in a Dahlia plant may be dependent on a number of environmental factors received by the plant prior to harvesting, including UV exposure, total amount of light exposure per day (i.e., the photoperiod), air temperature, soil temperature, soil type and available nutrient concentrations” (Paragraph 0098).  Nevertheless, as demonstrated by the instant Specification, “[t]he amounts of BTN, SLF and ILQ identified in some extracts of Dahlia plants… obtained by contacting flowers from the various Dahlia plants with ethanol” all provided compositions wherein the ratio of SLF:BTN is from about 0.4:1 to about 5:1 by weight (Paragraph 0116 and Table 2) and the ratio of ILQ:BTN is from about 0.4:1 to about 3:1 by weight.
And, as discussed by UGA extension (Circular 576, 2015 - available online at https://extension.uga.edu/publications/detail.html?number=C576&title=dahlias, accessed 11/17/2022), “Dahlia plants are composed mostly of water” (Page 2, “Watering”).
Based on the foregoing, claims 23-25 comprise no additional element, or combination of elements, sufficient to ensure that the claims amount to significantly more than the natural phenomenon of a Dahlia plant.  
In view of all of the foregoing, claims 23-25 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (Int J Pharmacy and Tech 4:5038-5045, 2013) as evidenced by Lacasse et al (Textile Chemicals, Environmental Data and Facts, 2004 – page 327).
As amended, claim 1 is drawn to a pharmaceutical composition comprising butein (BTN), sulfuretin (SLF) and isoliquiritigenin (ILQ), wherein the BTN, SLF and/or ILQ are provided as an extract of a Dahlia plant (more specifically, wherein the extract is of at least a petal of the Dahlia plant (claim 8)).
Gupta et al teach “dahlia pinnata flower extract” (Abstract); in particular, wherein “[f]lowers were cleaned by distilled water, [and] petals of these flowers were kept in strong sunlight until they… completely withered.  The dried petals were grinded into fine powder… soaked in 40 ml methanol for 48 hours and then triturated in mortal and pestle and the resulting solution was filtered through muslin cloth” to provide a “methanolic extract” (Page 5040, Method).  And, as further taught by Gupta et al, “[f]ollowing [a] similar process [an] aqueous extract of dried pulverized petals was prepared, filtered and used” (Page 5040, Method).
And, as evidenced by Lacasse et al, dahlia pinnata contains butein, sulfuretin and isoliquiritigenin (Page 327).
Accordingly, claims 1 and 8 are anticipated.
Claims 5-6 are drawn to the composition of claim 1 wherein the ratio of SLF:BTN is from about 0.4:1 to about 5:1 by weight (claim 5), and wherein the ratio of ILQ:BTN is from about 0.4:1 to about 3:1 by weight (claim 6).
Regarding claims 5-6, although it is recognized that “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product” (562 F2d 1252 (CCPA 1977); see also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on”).  
In the instant case, the claimed and prior art products are substantially identical.  As such, absent evidence to the contrary, it is asserted that the dahlia pinnata flower extract taught by Gupta et al would necessarily contain BTN, SLF and ILQ wherein the ratio of SLF:BTN is from about 0.4:1 to about 5:1 by weight and the ratio of ILQ:BTN is from about 0.4:1 to about 3:1 by weight, as recited by claims 5-6.  Indeed, as demonstrated by the instant Specification, “[t]he amounts of BTN, SLF and ILQ identified in some extracts of Dahlia plants… obtained by contacting flowers from the various Dahlia plants with ethanol” all provided compositions wherein the ratio of SLF:BTN is from about 0.4:1 to about 5:1 and the ratio of ILQ:BTN is from about 0.4:1 to about 3:1 (Paragraph 0116 and Table 2).
As such, claims 5-6 are also anticipated.
Claim 23 – drafted independently – is drawn to the same pharmaceutical composition of claim 1, further comprising a pharmaceutically acceptable excipient (more specifically, as an extract from the Dahlia plant (claim 26)).
As discussed above, Gupta et al teach “dahlia pinnata flower extract” (Abstract); in particular, wherein “[f]lowers were cleaned by distilled water, [and] petals of these flowers were kept in strong sunlight until they… completely withered.  The dried petals were grinded into fine powder… soaked in 40 ml methanol for 48 hours and then triturated in mortal and pestle and the resulting solution was filtered through muslin cloth” to provide a “methanolic extract” (Page 5040, Method).  And, as further taught by Gupta et al, “[f]ollowing [a] similar process [an] aqueous extract of dried pulverized petals was prepared, filtered and used” (Page 5040, Method).
Since water (present in the aqueous extract) entails a pharmaceutically acceptable excipient, claims 23 and 26 are also anticipated.
Claims 24-25 are drawn to the composition of claim 23 wherein the ratio of SLF:BTN is from about 0.4:1 to about 5:1 by weight (claim 24), and wherein the ratio of ILQ:BTN is from about 0.4:1 to about 3:1 by weight (claim 25).
For the same reasons as discussed above regarding claims 5-6, claims 24-25 are also anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al (Int J Pharmacy and Tech 4:5038-5045, 2013) as evidenced by Lacasse et al (Textile Chemicals, Environmental Data and Facts, 2004 – page 327) as applied to claims 1, 5-6, 8 and 23-26 above, in further view of Do et al (J Food and Drug Analysis 22:296-302, 2014).
Claims 9 and 27 are drawn to the compositions of claims 1 and 26, respectively, wherein the Dahlia plant is extracted with an extractant comprising ethanol.
As discussed above, Gupta et al teach “dahlia pinnata flower extract” (Abstract); in particular, wherein “[f]lowers were cleaned by distilled water, [and] petals of these flowers were kept in strong sunlight until they… completely withered.  The dried petals were grinded into fine powder… soaked in 40 ml methanol for 48 hours and then triturated in mortal and pestle and the resulting solution was filtered through muslin cloth” to provide a “methanolic extract” (Page 5040, Method).  And, as further taught by Gupta et al, “[f]ollowing [a] similar process [an] aqueous extract of dried pulverized petals was prepared, filtered and used” (Page 5040, Method).
As such, the compositions of Gupta et al differ from the instantly claimed compositions in that the Dahlia plant is extracted with methanol and/or water as opposed to ethanol, as claimed.
Yet, as further taught by Do et al – discussing solvent extraction of Limnophila aromatica – extraction yield depends on “not only… the extraction method but also on the solvent used for extraction”, further noting that “[t]he most suitable solvents are aqueous mixtures containing ethanol, methanol, acetone, and ethyl acetate” (Page 297, Column 1).
Accordingly, it would have been prima facie obvious to modify Gupta et al so as to provide an ethanolic extract as opposed to a methanolic extract.  It would have been obvious to do so considering that both ethanol and methanol are among “[t]he most suitable solvents” used for extraction (as taught by Do et al).  One of ordinary skill in the art would have found it obvious to use either solvent with a reasonable expectation of success, and with the possibility of providing enhanced extraction yield.
As such, claims 9 and 27 are rejected as prima facie obvious.

Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611